TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00659-CV






Donald Ray McCray, Appellant



v.



John T. Adams, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 99-05264, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 







PER CURIAM


	Appellant seeks to appeal the trial court's judgment against him.  Because the
judgment is interlocutory, we will dismiss the appeal for want of jurisdiction.  See Tex. R. App.
P. 38.8(a)(1), 42.3(b).

	Alleging that he was damaged by the Supreme Court of Texas' refusal to file
numerous statements, records and pleadings, appellant filed various motions in the trial court
requesting relief of an unclear nature.  Without ruling on any of appellant's other motions, the
trial court overruled appellant's "contend motion."  Appellant filed a notice of appeal on
September 16, 1999, neglecting to state exactly from what he was appealing.

	With exceptions not applicable here, an appellate court has jurisdiction only over
appeals from final judgments.  New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990).  See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (West 1997).  To be final, the
judgment must dispose of all parties and issues before the court.  Mafrige v. Ross, 866 S.W.2d
590, 591 (Tex. 1993).  The trial court's order presented does not dispose of all of appellant's
motions. 

	By letter dated December 20, 1999, the Clerk of this Court notified all parties that
the appeal was subject to dismissal for want of jurisdiction unless the parties obtained a
supplemental record containing the appropriate documents reflecting that the judgment is final. 
This supplemental clerk's record was due to be filed with this Court on or before December 30,
1999, or the appeal would be dismissed for want of jurisdiction.  See id. 42.3(a).  Thus far, the
supplemental clerk's record containing a final judgment has not been filed.  Presented with no
final judgment, we lack jurisdiction over the appeal.

	We therefore dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).




Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   January 21, 2000

Do Not Publish